Citation Nr: 0704902	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-07 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
March 1985.  He died in July 1987, and the appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision by the RO.  By that 
decision, the RO, in pertinent part, denied the appellant's 
claim for service connection for the cause of the veteran's 
death.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required.


REMAND

In May 2006, the RO certified the appellant's appeal to the 
Board.  The next month, in June, when she appeared at a 
hearing before the undersigned, she submitted copies of the 
veteran's service personnel records.  Some of the records 
were "new" inasmuch as they had never been submitted to, or 
considered by, the RO.  Arguably, this new evidence is 
"pertinent" to her appeal.  Accordingly, and because she 
has not expressly waived her right to have the evidence 
reviewed by the agency of original jurisdiction (AOJ), her 
case must be returned to the AOJ for readjudication.  
38 C.F.R. § 20.1304(a), (c) (2006).

In July 2004, the appellant provided the RO with a release 
for relevant records from the Cuyahoga County Coroner's 
office.  Thus far, it does not appear that any effort has 
been made to assist the appellant in obtaining evidence from 
that office.  Notably, although the claims file contains a 
copy of the veteran's death certificate, completed by the 
Cuyahoga County Coroner, it does not contain any other 
relevant records from the Coroner's office, including the 
report of the veteran's autopsy.  Because VA has not fully 
discharged its duty to assist the appellant in obtaining the 
records identified, further development is necessary.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2006).

The veteran's death certificate contains information that 
appears somewhat contradictory.  On the one hand, it is noted 
that the veteran suffered "[m]ultiple stab wounds of [the] 
back and multiple blunt impacts to [the] head, trunk, and 
extremities with contusions and abrasions," and that his 
death was a homicide, albeit "[j]ustifiable."  On the other 
hand, it is noted that the "immediate cause" of the 
veteran's death was, not the reported stab wounds or blunt 
impacts, but rather "[a]cute intoxication by combined 
effects of phencyclidine and cocaine."  Under the 
circumstances, the Board finds that it would be helpful to 
obtain additional information pertaining to the facts 
surrounding the veteran's death, including any available 
police reports and court records, in order to clarify the 
entries on his death certificate.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the appellant to identify any 
physicians or other care providers, VA or 
otherwise, who may possess new or additional 
evidence pertinent to her claim, including 
any who may have treated the veteran for 
substance abuse and/or psychiatric 
difficulties.  If the appellant provides 
adequate identifying information, and 
appropriate releases (where necessary), 
assist her in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the claims file.

2.  Take the necessary steps to obtain a 
complete copy of all pertinent records in the 
possession of the Cuyahoga County Coroner's 
office, including, but not limited to, the 
report of the veteran's autopsy, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  The evidence obtained should be 
associated with the claims file.

3.  Take the necessary steps to obtain copies 
of any police reports and court records that 
were generated in connection with the 
veteran's death, including any associated 
witness statements and investigative reports, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained 
should be associated with the claims file.

4.  Request a field examination for purposes 
of further illuminating the facts and 
circumstances surrounding the veteran's 
death.  If applicable, the field examiner 
should review associated court records to 
obtain any pertinent information from 
recorded testimony at trial, as well as the 
names of witnesses.  The report of the field 
examination should be associated with the 
claims file.

5.  If, after the foregoing development has 
been completed, the available evidence 
establishes that the veteran may have 
suffered from an acquired psychiatric 
disorder at the time of his death, forward 
the claims file to a psychiatrist for review.  
After reviewing the claims file, the 
psychiatrist should offer an opinion as to 
(1) whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran had a service-
incurred, acquired psychiatric disorder 
during his lifetime and, if so, (2) whether 
it is at least as likely as not that his 
abuse of substances during and/or after 
service was attributable to (or a symptom of) 
such disorder or, alternatively, was more 
likely primary in nature.  In so doing, the 
examiner should discuss and comment upon the 
significance, if any, of the veteran's 
report-recorded during his service 
separation examination in February 1985-that 
he suffered "depression" due to job-related 
problems in 1984, but that he had had no 
treatment and felt he was coping better with 
no complications.  A complete rationale for 
all opinions should be provided.  If the 
reviewer cannot offer a particular opinion 
without resort to speculation, that fact 
should be noted.

6.  Thereafter, take adjudicatory action on 
the appellant's claim.  If the benefit sought 
remains denied, furnish her a supplemental 
statement of the case (SSOC).

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

